Citation Nr: 1018666	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea claimed as secondary to a service-connected deviated 
septum.

2.  Entitlement to service connection for asthma claimed as 
secondary to a service-connected deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from January 1978 to 
March 1982.  He also subsequently served in the Army Reserves 
and the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for 
obstructive sleep apnea claimed as secondary to a service-
connected deviated septum is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the currently existing asthma is not 
etiologically linked to the Veteran's active duty service or 
to a service-connected disability.  


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  The discussion in a May 2005 VCAA letter has 
informed the appellant of the information and evidence 
necessary to warrant entitlement to service connection for 
asthma on a secondary basis.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for asthma claimed as 
secondary to a deviated septum, any questions as to the 
disability rating or effective date to be assigned are 
rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the most recent VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the evidence in the Veteran's claims file.  
The opinion considers all of the pertinent evidence of 
record, to include the Veteran's self-reported medical 
history and VA and private medical records.  The opinion 
provides a rationale for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Analysis

The Veteran claims that he currently experiences asthma which 
he opines is secondary to his service-connected deviated 
septum.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions such as the existence and 
etiology of asthma claimed as secondary to a deviated septum.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of his asthma.  See Barr.  

The Board finds that service connection is not warranted for 
asthma on a direct basis.  The service treatment records were 
silent as to complaints of, diagnosis of or treatment for 
asthma.  There is competent evidence of the current existence 
of asthma.  Private clinical records include diagnoses of 
asthma but these records are dated in the 2000's, many years 
after the Veteran's discharge.  At the time of the July 2005 
VA examination, the Veteran reported he was diagnosed with 
asthma in 2004.  The examiner who conducted this examination 
wrote that the Veteran had asthma dating back to 2000.  The 
asthma was not linked to the Veteran's active duty service.  
There is no continuity of symptomatology of asthma from the 
time of the Veteran's discharge to the present.  As indicated 
above, the first medical evidence of asthma is dated many 
years after the Veteran's discharge and the Veteran has not 
alleged that he had had symptoms of asthma since discharge.  
There is no competent evidence of record which links 
currently existing asthma to the Veteran's active duty 
service on a direct basis.  No health care provider is on 
record as opining that the Veteran currently experiences 
asthma which was directly caused by his active duty service.  
The Veteran has not argued that his asthma is the direct 
result of his active duty service.

Based on the above, the Board finds that service connection 
is not warranted for asthma on a direct basis.  

The Veteran has argued that his asthma is secondary to his 
service-connected deviated septum.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

While there is competent evidence of the current existence of 
asthma and the current existence of a deviated septum for 
which service connection is in effect, the claim must be 
denied as the preponderance of the competent evidence of 
record demonstrates that there is no etiologic link between 
the currently existing asthma and the service-connected 
deviated septum.  

The examiner who conducted an August 2005 VA spine 
examination noted that the Veteran had asthma.  The examiner 
wrote that "this likely is as often aggravated by his sinus 
condition."  However, only one sinus condition was 
specifically noted in the report, sinusitis, although there 
was evidence noted of septoplasty and surgical revision of 
the posterior pharynx and uvula.  The examiner did not 
specifically indicate that asthma was secondary to a deviated 
septum.  It appears to the Board that the examiner was 
referring to the Veteran's sinusitis as being the cause of 
the aggravation of the asthma.  The examiner wrote that this 
relationship would be further elaborated on by an Ear, Nose 
and Throat physician.  

To the extent that the August 2005 VA examination report can 
be read as linking asthma to a deviated septum, the Board 
finds this opinion is outweighed by the other medical 
evidence of record.  

In July 2005, an Ear, Nose and Throat examination was 
conducted.  The diagnosis was status post nasal fracture in 
1978 followed by treatment with nasoseptoplasty in 1978/1979.  
The examiner wrote that, in his opinion, the Veteran's 
deviated septum and nonallergic rhinitis were not part of the 
etiology of the asthma or sleep apnea.  

Another VA examination was conducted in July 2008.  The 
examiner noted that the Veteran had been diagnosed with 
asthma three to four years prior.  The examiner opined that 
it is at least as likely as not that the Veteran's asthma is 
not related to his nasal injury.  The examiner wrote that he 
did not feel there was a pathophysiologic reason to link the 
asthma to the deviated septum.  

In October 2008, a private physician provided evidence 
linking obstructive sleep apnea to the deviated septum but 
did not, in any way, link asthma to the deviated septum 
despite the fact that the physician noted that the Veteran 
was claiming both obstructive sleep apnea and asthma as 
secondary to the deviated septum.   

The only other evidence which links currently existing asthma 
to the service-connected deviated septum is the Veteran's and 
his representative's allegations.  As set out above, the 
Veteran is not competent to provide an opinion regarding the 
etiology of his asthma as he is a lay person.  For the same 
reason, the Veteran's representative's opinion linking asthma 
to a deviated septum is also lacking any probative weight.  

Based on the above, the Board finds that the probative weight 
of the competent evidence cuts against a finding that the 
currently existing asthma is secondary to the service-
connected deviated septum.  The Board notes that neither the 
report of the July 2005 VA nose examination nor the report of 
the August 2005 VA spine examination include a rationale for 
the opinions advanced.  The examiner who conducted the July 
2008 VA examination cited to the lack of a pathophysiologic 
reason to link asthma to a deviated septum.  This citation to 
a lack of evidence provides a rationale underpinning the July 
2008 opinion.  The Board places greater probative weight on 
the July 2008 opinion as it includes a rationale for its 
finding in opposition to the other evidence of record which 
either does not indicate an etiologic link is present or 
which does not provide a rationale for an opinion ostensibly 
linking asthma to the deviated septum.  Bloom v. West, 12 
Vet. App. 185, 187 (1999), Black v. Brown, 5 Vet. App. 177, 
180 (1995).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
asthma on a direct or secondary basis.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asthma is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
obstructive sleep apnea which he opines is secondary to his 
service-connected deviated septum.  In connection with the 
claim, the Veteran was afforded a VA examination in July 
2008.  The examiner found that there was no etiologic link 
between the deviated septum and the obstructive sleep apnea.  
Significantly, this opinion is based, at least in part, on 
the lack of medical records documenting complaints of 
sluggishness during the day.  The examiner noted that the 
Veteran reported being sluggish for many years but this was 
not documented in the medical records.  The examiner also 
wrote that he did not see evidence in the records of a long 
history of daytime sluggishness and so, "as far as I am 
concerned, there is no documentation of excessive daytime 
sluggishness in [the Veteran's] records to back up the 
diagnosis of objective obstructive sleep apnea."  The 
examiner concluded by noting that his opinion was based on a 
review of the Veteran's medical records and claims file which 
does not have any documented evidence of obstructive sleep 
apnea secondary to his deviation of the septum in terms of 
time relationships dating back to the 1970's.  

The Board finds the opinion included in the report of the 
July 2008 VA examination to be deficient.  The examiner's 
opinion denying the claim, in part, based on a lack of 
medical documentation of daytime sluggishness is error.  The 
Board notes the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the 
Veteran is competent to report on the presence of daytime 
sluggishness.  Furthermore, as set out above, the Veteran 
informed the examiner that he had been sluggish "for many 
years."  There is no indication in the claims file that the 
Veteran's credibility regarding his reports of symptomatology 
is in question.  The examiner who conducted the July 2008 VA 
examination should have taken into account the Veteran's 
reports of the symptomatology associated with his obstructive 
sleep apnea including the fact that the Veteran reported he 
had been sluggish for many years when forming an opinion as 
to the etiology.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The Board finds the issue of entitlement to service 
connection for obstructive sleep apnea claimed as secondary 
to a deviated septum must be returned to the examiner who 
conducted the July 2008 VA examination in order to obtain 
another opinion which takes into account the Veteran's self-
reported obstructive sleep apnea symptomatology.  

As the issue on appeal is being remanded, the Veteran should 
be provided with proper VCAA notice which complies with the 
Dingess case, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for obstructive sleep apnea since 
December 2007.  After securing any 
necessary releases, obtain the records 
identified by the Veteran to the extent 
possible.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records.  

2.  Provide the Veteran with proper VCAA 
notification regarding the types of 
evidence necessary to establish an 
effective date and a disability evaluation 
for the disability on appeal, as well as 
the information and evidence necessary to 
warrant entitlement to service connection 
for obstructive sleep apnea on a direct 
basis.  

3.  Following completion of the above, 
return the claims file to the examiner who 
conducted the July 2008 VA nose 
examination and request that he provide an 
addendum to the examination report which 
addresses the following:

Inform the examiner that the Veteran is 
competent to report that he had had 
daytime sluggishness for many years and, 
based on this new fact, request that the 
examiner provide an addendum to the 
examination report indicating whether it 
is as likely as not (a 50 percent or 
greater probability) that the Veteran has 
obstructive sleep apnea which is secondary 
to (proximately due to, the result of, or 
aggravated by) his service-connected 
deviated septum.  A complete rationale for 
the opinion must be provided.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and provide a 
rationale for why the requested opinion 
cannot be provided without resort to 
speculation.  

If the examiner who conducted the July 
2008 VA examination is no longer 
available, arrange to obtain the requested 
opinion from another suitably qualified 
health care professional.  The claims file 
must be provided to the examiner and the 
examiner should review the claims file 
prior to promulgation of the requested 
opinion.  If the requested opinion cannot 
be provide without resort to speculation, 
the examiner should so state.  If the 
examiner finds that an opinion cannot be 
provided without resort to speculation, 
the rationale for this finding should be 
expressed.  If the examiner cannot provide 
the requested opinion without a physical 
examination of the Veteran, this should be 
scheduled.  

4.  The claim should be readjudicated.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


